972 So.2d 1068 (2008)
Ralph HARDY, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-3693.
District Court of Appeal of Florida, First District.
January 24, 2008.
Ralph Hardy, pro se, Petitioner.
Bill McCollum, Attorney General; Philip W. Edwards and C. Bowen Robinson, Assistant Attorneys General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Ralph Hardy is granted belated appeal from the order of the Circuit Court for Clay County denying postconviction relief in that court's case number 1994-CF-1410. See Mosley v. State, 932 So.2d 564 (Fla. 1st DCA 2006); Jenkins v. State, 603 So.2d 641 (Fla. 5th DCA 1992). Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). PETITION GRANTED.
WOLF, KAHN, and LEWIS, JJ., concur.